The Honorable Boyd Hickinbotham State Representative P.O. Box 326 Salem, Arkansas 72576-0326
Dear Representative Hickinbotham:
I am writing in response to your request for an opinion on the following question:
  1. Can county funds be used to pay a private, non-profit organization, such as an ambulance service, without a contract?
RESPONSE
It is my opinion, if your question is whether a county can "donate" funds to such an organization, that the answer to your question is generally "no."
The reason for this conclusion is primarily art. 12, § 5 of the Arkansas Constitution, which provides as follows:
  No county, city, town or other municipal corporation shall become a stockholder in any company, association or corporation, or obtain or appropriate money for, or loan its credit to, any corporation, association, institution or individual.
As a general matter, therefore, a county cannot appropriate money for a private corporation or an individual, absent a valid agreement for services. See Op. Att'y Gen. Nos. 96-287, 93-274, 91-410, and 87-232. However, if a contract for services is supported by adequate consideration and it is for a public purpose, it would generally fall outside the prohibition of Ark. Const. art. 12, § 5. See Op. Att'y Gen. No. 96-287 and 93-274.
I cannot come to any definitive conclusions about the particular ambulance service you reference, however, without more detailed facts as to its operation and any arrangements between it and the county. Additionally, it is significant to note that counties have been granted explicit authority to provide ambulance services. A.C.A. §14-14-802(b)(2)(D)(i) (Repl. 1998). As a general matter, however, counties may not make donations of county moneys to nonprofit corporations.
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh